Citation Nr: 1211837	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease with clogged arteries.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral degenerative disc disease.

3.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current heart disease is related to his in-service high cholesterol.  June 2006 treatment records from the William Beaumont Army Medical Center reflect treatment for coronary artery disease, including a coronary angioplasty.  Also, such June 2006 treatment records reflect that one of the Veteran's cardiac risk factors was hyperlipidemia.  Furthermore, service treatment records, beginning in April 1987 and continuing until the October 1992 report of examination for the Veteran's separation from service, reflect diagnoses of and treatment for high cholesterol.  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether current heart disease is related to his period of service, to include his in-service high cholesterol.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his claim of entitlement to a disability rating in excess of 20 percent for lumbosacral degenerative disc disease, in his September 2008 notice of disagreement, the Veteran stated that his lumbosacral degenerative disc disease continued to get worse, such that it should be rated as 40 percent disabling instead of 20 percent disabling, and that the disability had gotten worse since his last VA examination.  In this regard, the most recent VA examination of the Veteran's lumbosacral degenerative disc disease took place in February 2008.

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Thus, the Veteran's claim of entitlement to a disability rating in excess of 20 percent for lumbosacral degenerative disc disease must be remanded for a new examination to determine the current severity of the Veteran's disability.  In this regard, during his February 2012 Board personal hearing, the Veteran reported that his left leg pain and numbness had been particularly bothersome.  The Veteran currently receives separate 10 percent ratings right and left leg radiculopathy, both associated with his lumbosacral degenerative disc disease.  Therefore, on remand, the examination of the Veteran's lumbosacral degenerative disc disease should include examination of his service-connected left and right leg radiculopathy disabilities.

Also, during the February 2012 Board hearing, the Veteran testified that he had to stop working due to his lumbosacral degenerative disc disease, and thus raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the Veteran's TDIU claim was part of his original, July 26, 2007, claim for an increased rating.  Furthermore, as the claim for a TDIU might be determined by the resolution of the claim for entitlement to a disability rating in excess of 20 percent for lumbosacral degenerative disc disease.  See 38 C.F.R. § 4.16 (2011).  Under these circumstances, the Board finds that these two claims are inextricably intertwined.  Thus, a decision at this time by the Board with respect to the TDIU claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the claims file contains treatment records from the William Beaumont Army Medical Center, dated from October 1998 to December 1999, but the Veteran submitted additional records from the same Medical Center, dated in June 2006, which reflect his treatment for coronary artery disease.  Therefore, on remand, the RO should request that the Veteran provide sufficient information and, if necessary, authorization, to obtain all additional pertinent treatment records from the William Beaumont Army Medical Center dated from December 1999 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, and specifically all additional pertinent treatment records from the William Beaumont Army Medical Center dated from December 1999 to the present.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any heart disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and specifically service treatment records from April 1987 and to October 1992 reflecting diagnoses of and treatment for high cholesterol and June 2006 records of treatment for coronary artery disease, and the examination results, the examiner is requested to determine whether the Veteran has heart disease.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include his in-service hyperlipidemia.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbosacral degenerative disc disease, and service-connected right and left leg radiculopathy.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbosacral degenerative disc disease, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbosacral degenerative disc disease could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbosacral degenerative disc disease must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months. 

In conducting the neurological examination, for both the Veteran's left leg radiculopathy and his right leg radiculopathy, the examiner must identify the nerve affected, and state whether such radiculopathy is manifested by mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of that nerve. 

Finally, following a review of the service and post-service medical records, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In making this determination, the examiner should consider all service-connected disabilities.  

4.  Notify the Veteran that it is his responsibility to report for each examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

